Citation Nr: 0700819	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-12 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Whether the veteran's daughter, OT, may be recognized as a 
"helpless child" of the veteran, on the basis of permanent 
incapacity for self-support prior to attaining the age of 18.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
November 1989.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The veteran had asked for a hearing before the Board in its 
Washington, DC, office.  The record reflects that a hearing 
was scheduled in August 2006, but that the veteran withdrew 
her hearing request in writing that same month.  Thus, there 
is no hearing request pending at this time.  38 C.F.R. 
§ 20.704(e) (2006).


FINDINGS OF FACT

1.  OT was born in June 1983 and her 18th birthday was in 
June 2001.

2.  At the time of OT's 18th birthday, she did not suffer 
from a physical or mental defect rendering her permanently 
incapable of self-support.


CONCLUSION OF LAW

OT is not a helpless child of the veteran within the meaning 
of the law.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. §§ 
3.57, 3.356 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006)) imposes obligations on VA in terms of its 
duties to notify and assist claimants.  Under the VCAA, when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in her possession that 
pertains to the claim.  VCAA notice should be provided to a 
claimant before the initial unfavorable decision on a claim 
by the agency of original jurisdiction.  Id.  

By letters dated in May 2002 and December 2003 VA advised the 
appellant of the essential elements of the VCAA.  The May 
2002 letter was issued before initial consideration of the 
claim, and the December 2003 letter was issued after 
consideration of the claim, which timing will be discussed 
below.  In the 2002 letter, VA informed the veteran of what 
kind of evidence she should submit to establish OT as a 
"helpless child."  In the 2003 letter, VA reiterated the 
evidence necessary to establish OT as a "helpless child" 
prior to her 18th birthday.  VA also informed the veteran 
that it would make reasonable efforts to help her get the 
evidence necessary to substantiate the claim, but that she 
must provide enough information so that VA could request any 
relevant records.  It told her that it was responsible for 
obtaining any evidence held by a government agency.  The 
veteran was also told that if she had any evidence in her 
possession that pertained to the claim, she should send it to 
VA.  

As noted above, the December 2003 VCAA letter (which was the 
more thorough of the two letters sent to the veteran) was 
issued after the initial determination of the claim on 
appeal; however, any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  The veteran has had an 
opportunity to respond to the VCAA letter, supplement the 
record, and participate in the adjudicatory process after the 
notice was given.  The claim was subsequently readjudicated 
in February 2006, when a supplemental statement of the case 
was issued.  For these reasons, the veteran has not been 
prejudiced by the timing of a fully-compliant VCAA letter.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, the Court issued a 
decision, which held that the VCAA notice requirements apply 
to all five elements of a service connection claim.  Those 
five elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A letter addressing the 
relevant elements was issued to veteran in March 2006.  
Further notice is unneeded as there is no basis to allow the 
claim.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  VA has obtained records from the Social 
Security Administration.  The veteran submitted additional 
records from the Social Security Administration, and her 
representative has waived initial consideration of this 
evidence by the agency of original jurisdiction.  Therefore, 
the Board may consider that evidence.  See 38 C.F.R. 
§ 20.1304(c) (2006).  VA has not provided an examination in 
connection with the claim; however, such was not necessary, 
as the veteran's claim does not meet the statutory 
requirements for entitlement to a VA examination or medical 
opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A) - (C) (West 2002); 
see also 38 C.F.R. § 3.159(c)(4)(A) - (C) (2006).

The Board therefore finds that VA has satisfied its duties to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 
(2006); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.



II.  Helpless Child

The veteran has filed a claim seeking additional compensation 
because she asserts that her daughter, OT, is a "helpless 
child."  She asserts that OT was diagnosed with Systemic 
Lupus Erythematosus (Lupus) when she was 11 years old and by 
the time she was 13, she was completely bedridden from 
chemotherapy and additional medication.  She states that the 
inability to function and engage in daily activities led OT 
to be home-schooled until the 11th grade.  

For helpless child status, it must be shown that the child 
became permanently incapable of self-support by reason of 
mental or physical defect at the date of attaining the age of 
18 years.  Rating determinations will be made solely on the 
basis of whether the child is permanently incapable of self-
support through her or her own efforts by reason of physical 
or mental defects.  The question of permanent incapacity for 
self-support is one of fact for determination by the rating 
agency on competent evidence of record in the individual 
case.  Rating criteria applicable to disabled veterans are 
not controlling.  Principal factors for consideration are:

(1) The fact that a claimant is earning 
his or her own support is prima facie 
evidence that she or she is not incapable 
of self-support.  Incapacity for self-
support will not be considered to exist 
when the child by his or her own efforts 
is provided with sufficient income for 
his or her reasonable support. 

(2) A child shown by proper evidence to 
have been permanently incapable of self-
support prior to the date of attaining 
the age of 18 years, may be so held at a 
later date even though there may have 
been a short intervening period or 
periods when his or her condition was 
such that she or she was employed, 
provided the cause of incapacity is the 
same as that upon which the original 
determination was made and there were no 
intervening diseases or injuries that 
could be considered as major factors.  
Employment which was only casual, 
intermittent, tryout, unsuccessful, or 
terminated after a short period by reason 
of disability, should not be considered 
as rebutting permanent incapability of 
self-support otherwise established. 

(3) It should be borne in mind that 
employment of a child prior or subsequent 
to the delimiting age may or may not be a 
normal situation, depending on the 
educational progress of the child, the 
economic situation of the family, 
indulgent attitude of parents, and the 
like.  In those cases where the extent 
and nature of disability raises some 
doubt as to whether they would render the 
average person incapable of self-support, 
factors other than employment are for 
consideration.  In such cases [it] should 
be considered whether the daily 
activities of the child in the home and 
community are equivalent to the 
activities of employment of any nature 
within the physical or mental capacity of 
the child which would provide sufficient 
income for reasonable support.  Lack of 
employment of the child either prior to 
the delimiting age or thereafter should 
not be considered as a major factor in 
the determination to be made, unless it 
is shown that it was due to physical or 
mental defect and not to mere 
disinclination to work or indulgence of 
relatives or friends. 

(4) The capacity of a child for self-
support is not determinable upon 
employment afforded solely upon 
sympathetic or charitable considerations 
and which involved no actual or 
substantial rendition of services.  

38 C.F.R. § 3.356; see also Dobson v. Brown, 4 Vet. App. 443 
(1993).

In Dobson, the Court held that in cases such as this, the 
"focus of analysis must be on the claimant's condition at 
the time of his or her 18th birthday."  Id. at 445.  In 
other words, for purposes of initially establishing helpless 
child status, the claimant's condition subsequent to his or 
her eighteenth birthday is not for consideration.  However, 
if a finding is made that a claimant was permanently 
incapable of self-support as of his or her eighteenth 
birthday, then evidence of the claimant's subsequent 
condition becomes relevant for the second step of the 
analysis, that is, whether there is improvement sufficient to 
render the claimant capable of self-support.  Id.  If the 
claimant is shown to be capable of self-support at eighteen, 
VA is required to proceed no further.  Id.  

The veteran has argued that OT was diagnosed with Lupus when 
she was 10 years old, which resulted in her having to stop 
going to school and being home schooled.  She said OT's 
symptoms were joint and muscle pain, depression, and other 
side effects from the medication and being bedridden.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
finding that OT meets the criteria for a "helpless child."  
The Board notes that the allegations that the veteran has 
made about how OT was bedridden and incapable of self-support 
have not been substantiated by a medical professional, which 
is compelling evidence against the veteran's claim.  When 
medical professionals have addressed OT's disability in the 
years prior to her 18th birthday, none of them have indicated 
that OT was permanently incapable of self-support, whether by 
mental or physical disability.  For example, a July 1996 
statement from a private physician shows that the physician 
noted OT had kidney involvement in connection with her 
diagnosis of Lupus and would need help with transportation to 
the hospital.  She also stated that OT would probably need 
home nursing assistance.  In September 1996, OT was noted to 
be in school with a "fair" performance and no history of a 
learning disability.  A September 1996 private medical record 
shows that the examiner noted OT was well developed, alert, 
and answered questions in an age-appropriate manner.  He 
stated OT had full range of motion in the upper and lower 
extremities with no gross deformities.  Neurological 
examination was normal.  The examiner concluded that OT's 
ability to do age-related activities was moderately affected.  
In 1996, OT was 13 years old.  

A February 1999 statement from a private physician indicates 
that OT had missed "a lot of school" as result of her 
Lupus, and the physician asked that home schooling be 
provided.  At that time, OT was 15 years old.  In January 
2000, OT was diagnosed with depressive disorder and marijuana 
abuse and she was noted to have had a suicidal gesture.  It 
was also noted that OT did not have enough energy to go to 
school.  In April 2000, OT's Lupus was noted to be in good 
control, except that she was depressed.  The physician stated 
that she felt OT was "doing remarkably well," except for 
her mood.  OT denied fever and headaches.  A physical 
examination showed assessments of depression and acute joint 
pain.  OT was 16 years old at that time.  The Board does not 
find that such is evidence supporting a finding that OT was 
permanently incapable of self-support either mentally or 
physically.

Additionally, the medical records created contemporaneously 
around the time OT was turning 18 years old show a child who 
was mentally and physically capable in many respects.  For 
example, an April 2001 letter  from OT's high school (when OT 
was just about to turn 18 years old) indicated that OT was 
enrolled at the school and had a 97 "overall grade 
average."  Therefore, even though it was noted in January 
2000 that she did not have enough energy to go to school, 
such seems to have been temporary.  In an April 2001 letter 
from a private physician, she noted that OT had a history of 
rashes, headaches, and depression associated with Lupus and 
that OT's major complaints "recently" were headaches and 
fatigue.  She also noted OT was pregnant.  Again, this 
medical professional did not attribute the fatigue to the 
chronic condition of Lupus, and specifically did not mention 
such symptom when discussing what symptoms OT had displayed 
historically as a result of Lupus.  In a May 2001 report, a 
social worker counseled OT on HIV blood testing.  OT was 18 
weeks pregnant at that time and reported she was practicing 
monogamy with the biological father.  The social worker noted 
that OT had no suicidal ideation and mentioned having an 
adequate support system in her life in the event she was HIV 
positive.  These medical records do not demonstrate that OT 
was permanently incapable of self-support right before she 
turned 18 years old.

The evidence shows that OT had not held a job prior to her 
18th birthday, although such is not evidence that she was 
incapable of self-support prior to her 18th birthday.  She 
had a 97 average two months before she turned 18 years old.  
Thus, she had the mental capacity to complete high school.  
While there is evidence that she had several physical and 
mental complaints since the time she was diagnosed with 
Lupus, there is a lack of showing that such 
complaints/disabilities rose to the level that would 
permanently prevent OT from self-support.  OT clearly had 
temporary set-backs, but they have not been shown to be 
chronic or severe enough to render her a "helpless child."

Records created within six weeks after OT turned 18 further 
support the Board's finding that OT does not meet the 
criteria for a "helpless child."  For example, an August 
2001 private medical record shows that the examiner found OT 
to be well nourished and in no acute distress.  Her behavior 
was appropriate, and communication was adequate.  She was 
able to dress and undress and get on and off the examination 
table without difficulty.  Following physical examination, 
the examiner stated he found that OT had "mild functional 
deficit" present.  He noted she was able to sit, stand, 
walk, travel, lift, carry, handle objects, hear, and talk.  

Again, as stated above, no medical professional has indicated 
that OT was permanently incapable of self-support by age 18, 
either physically or mentally.  The only evidence of record 
to support the veteran's claim are her own assertions.  
However, the Board notes that the lay statements are 
insufficient to find that OT was incapable of self-support 
prior to age eighteen, as she is a lay person, and she is not 
competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

While OT clearly had difficulties physically and mentally 
before turning 18, there is no persuasive evidence that she 
had chronic mental or physical defects of a magnitude that 
would render her permanently incapable of self support by age 
18.  Hence, OT may not be considered a "helpless child" of 
the veteran.  For the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
that OT is a "helpless child" of the veteran.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

OT may not be recognized as a "helpless child" on the basis 
of permanent incapacity for self-support prior to attaining 
the age of 18.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


